                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC
 This document relates to:
                                                   PRETRIAL ORDER NO. 64:
 ALL ACTIONS
                                                   ORDER RE: JANUARY 3, 2019,
                                                   DISCOVERY LETTER
                                                   Dkt. No. 2407



       The plaintiffs’ requests as to issues 2 and 3 are granted. Monsanto is directed to resubmit
RFA Nos. 4-7 without the unnecessary language highlighted by the plaintiffs, and Monsanto is
deemed to have admitted RFA No. 8. See Dkt. No. 2407-3, 2407-4. The plaintiffs’ request as to
issue 4 is granted in part. Monsanto is directed to respond to RFAs No. 43-107 regarding specific
employees, but Monsanto need not respond to Interrogatory No. 10.
       Monsanto’s request to strike Exhibits C and D is denied. See Dkt. No. 2407-3, 2407-4.

       IT IS SO ORDERED.

Date: January 9, 2019                                ___________________________________
                                                     VINCE CHHABRIA
                                                     United States District Judge
